                   Case 19-11292-KG           Doc 568        Filed 09/09/19        Page 1 of 9



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON SEPTEMBER 11, 2019 AT 2:00 P.M. (ET)2


        AS NO MATTERS ARE SCHEDULED TO GO FORWARD, THE HEARING
          HAS BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.       CONTINUED MATTERS:

         1.        Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for
                   (I) Authority to (A) Pay Certain Prepetition Wages and Reimbursable Employee
                   Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and
                   (C) Continue Employee Benefits Programs, and (II) Related Relief [Docket No. 5
                   – filed June 10, 2019]

                   Objection / Response Deadline:          July 1, 2019 at 4:00 p.m. (ET); extended to
                                                           August 13, 2019 at 4:00 p.m. (ET) for the
                                                           Official Committee of Unsecured Creditors
                                                           (the “Committee”) solely with respect to
                                                           Severance Obligations

                   Objections / Responses Received:

                   A.      Informal comments received from the Committee

                   B.     Statement and Limited Objection of the Official Committee of Unsecured
                          Creditors to Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and
                          507(a) for (I) Authority to (A) Pay Certain Prepetition Wages and
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
  The hearing was scheduled to be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.



RLF1 21972652v.1
                   Case 19-11292-KG     Doc 568     Filed 09/09/19    Page 2 of 9



                        Reimbursable Employee Expenses, (B) Pay and Honor Employee Medical
                        and Other Benefits, and (C) Continue Employee Benefits Programs, and
                        (II) Related Relief [Docket No. 482 – filed August 20, 2019]

                   C.   Joinder of Class Creditors to Statement and Limited Objection of the
                        Official Committee of Unsecured Creditors to Motion of Debtors Pursuant
                        to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A) Pay
                        Certain Prepetition Wages and Reimbursable Employee Expenses, (B) Pay
                        and Honor Employee Medical and Other Benefits, and (C) Continue
                        Employee Benefits Programs, and (II) Related Relief [Docket No. 484 –
                        filed August 20, 2019]

                   D.   Non-MDL Municipal Plaintiffs’ Joinder in Statement and Limited
                        Objection of the Official Committee of Unsecured Creditors to Motion of
                        Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority
                        to (A) Pay Certain Prepetition Wages and Reimbursable Employee
                        Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and
                        (C) Continue Employee Benefits Programs, and (II) Related Relief
                        [Docket No. 485 – filed August 20, 2019]

                   E.   The State of Florida’s Joinder in the Statement and Limited Objection of
                        the Official Committee of Unsecured Creditors to Motion of Debtors
                        Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A)
                        Pay Certain Prepetition Wages and Reimbursable Employee Expenses, (B)
                        Pay and Honor Employee Medical and Other Benefits, and (C) Continue
                        Employee Benefits Programs, and (II) Related Relief [Docket No. 487-
                        filed August 20, 2019]

                   F.   Certain Non-MDL Municipal Plaintiffs’ Joinder to Statement and Limited
                        Objection of the Official Committee of Unsecured Creditors to Motion of
                        Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority
                        to (A) Pay Certain Prepetition Wages and Reimbursable Employee
                        Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and
                        (C) Continue Employee Benefits Programs, and (II) Related Relief
                        [Docket No. 488 – filed August 20, 2019]

                   G.   State of Minnesota’s Joinder in Statement and Limited Objection of the
                        Official Committee of Unsecured Creditors to Motion of Debtors Pursuant
                        to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A) Pay
                        Certain Prepetition Wages and Reimbursable Employee Expenses, (B) Pay
                        and Honor Employee Medical and Other Benefits, and (C) Continue
                        Employee Benefits Programs, and (II) Related Relief [Docket No. 489 –
                        filed August 20, 2019]

                   H.   Joinder of the State of New York to Statement and Limited Objection of
                        the Official Committee of Unsecured Creditors to Motion of Debtors
                        Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A)


                                                2
RLF1 21972652v.1
                   Case 19-11292-KG      Doc 568     Filed 09/09/19    Page 3 of 9



                         Pay Certain Prepetition Wages and Reimbursable Employee Expenses, (B)
                         Pay and Honor Employee Medical and Other Benefits, and (C) Continue
                         Employee Benefits Programs, and (II) Related Relief [Docket No. 490 –
                         filed August 20, 2019]

                   I.    Joinder of the State of New Jersey to Statement and Limited Objection of
                         the Official Committee of Unsecured Creditors to Motion of Debtors
                         Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A)
                         Pay Certain Prepetition Wages and Reimbursable Employee Expenses, (B)
                         Pay and Honor Employee Medical and Other Benefits, and (C) Continue
                         Employee Benefits Programs, and (II) Related Relief [Docket No. 491 –
                         filed August 20, 2019]

                   J.    State of Maryland’s Objection to Debtors’ Statement in Support of
                         Postpetition Severance Program and Honoring Related Obligations and
                         Joinder to the Official Committee of Unsecured Creditors’ Statement and
                         Limited Objection to Debtors’ Motion for Authority, Inter Alia, to Pay
                         Postpetition Severance [Docket No. 494 – filed August 21, 2019]

                   K.    Joinder of the MDL Plaintiffs to Statement and Limited Objection of the
                         Official Committee of Unsecured Creditors to Motion of Debtors Pursuant
                         to 11 U.S.C. §§ 105(a), 363 and 507(a) for (I) Authority to (A) Pay
                         Certain Prepetition Wages and Reimbursable Employee Expenses, (B) Pay
                         and Honor Employee Medical and Other Benefits, and (C) Continue
                         Employee Benefits Programs, and (II) Related Relief [Docket No. 499 –
                         filed August 21, 2019]

                   L.    Joinder by Defendant State of Arizona and its Attorney General, Mark
                         Brnovich, to Statement and Limited Objection of the Official Committee
                         of Unsecured Creditors to Motion of Debtors Pursuant to 11 U.S.C. §§
                         105(a), 363 and 507(a) for (I) Authority to (A) Pay Certain Prepetition
                         Wages and Reimbursable Employee Expenses, (B) Pay and Honor
                         Employee Medical and Other Benefits, and (C) Continue Employee
                         Benefits Programs, and (II) Related Relief [Docket No. 500 – filed August
                         21, 2019]

                   Related Documents:

                   i.    Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a)
                         (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages and
                         Reimbursable Expenses, (B) Pay and Honor Employee Medical and Other
                         Benefits, and (C) Continue Employee Benefits Programs, and
                         (II) Granting Related Relief [Docket No. 49 – entered June 11, 2019]

                   ii.   Notice of (A) Entry of Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363
                         and 507(a) (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages
                         and Reimbursable Expenses, (B) Pay and Honor Employee Medical and


                                                 3
RLF1 21972652v.1
                   Case 19-11292-KG        Doc 568     Filed 09/09/19    Page 4 of 9



                          Other Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief and (B) Final Hearing Thereon [Docket No.
                          63 – filed June 12, 2019]

                   iii.   Amended Final Order Pursuant to 11 U.S.C. §§ 105(a), 363, and 507(a)
                          (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages and
                          Reimbursable Expenses, (B) Pay and Honor Employee Medical and Other
                          Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief [Docket No. 231 – entered July 3, 2019]

                   iv.    Debtors’ Statement in Support of Postpetition Severance Program and
                          Honoring Related Obligations [Docket No. 475 – filed August 19, 2019]

                   Status: Consistent with the Court’s direction at the August 22, 2019 hearing, the
                           Debtors, the Committee and the objecting creditors have engaged in
                           discussions to modify the Debtors’ proposed severance program. As a
                           result of these discussions, the Debtors have revised their proposed
                           severance program and related procedures. The Debtors will present this
                           revised program at a hearing on September 17, 2019 at 2:00 p.m. (ET). On
                           July 3, 2019, the Court entered an order regarding the relief requested in
                           the Motion other than with respect to the severance program.

         2.        Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Debtors’ Assets, (B) Scheduling Auction for and Hearing to Approve Sale
                   of Debtors’ Assets, (C) Approving Form and Manner of Notice of Sale, Auction,
                   and Sale Hearing, (D) Approving Assumption and Assignment Procedures, and
                   (E) Granting Related Relief; and (II)(A) Approving Sale of Debtors’ Assets Free
                   and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
                   Assumption and Assignment of Executory Contracts and Unexpired Leases, and
                   (C) Granting Related Relief [Docket No. 32 – filed June 10, 2019]

                   Sale Objection / Response Deadline: September 9, 2019 at 12:00 p.m. (ET)

                   Sale Objections / Responses Received:

                   A.     United States’ Reservation of Rights to Sale of Subsys Assets to BTcP
                          Pharma, LLC [Docket No. 564 – filed September 9, 2019]

                          Status: The Debtors are working to resolve this reservation of rights.

                   B.     Limited Objection of AmericsourceBergen Drug Corporation and
                          Affiliates to Proposed Subsys Sale [Docket No. 566 – filed September 9,
                          2019]

                          Status: The Debtors are working to resolve this objection.

                   Cure Objection / Response Deadline:     July 23, 2019 at 4:00 p.m. (ET) [Notice at
                                                           Docket No. 263], extended to August 9,

                                                   4
RLF1 21972652v.1
                   Case 19-11292-KG       Doc 568     Filed 09/09/19    Page 5 of 9



                                                           2019 for the United States of America;
                                                           August 16, 2019 at 4:00 p.m. (ET)
                                                           [Notice at Docket No. 388]

                   Cure Objections / Responses Received:

                   A.     Objection and Reservation of Rights of AptarGroup, Inc. to the Debtors’
                          Notice of Cure Costs and Potential Assumption and Assignment of
                          Executory Contracts and Unexpired Leases in Connection with Sale
                          [Docket No. 330 – filed July 23, 2019]

                          i.     Limited Objection and Reservation of Rights of AptarGroup, Inc.
                                 to the Debtors’ Notice of Sale Hearing and Designation of
                                 Successful Bidder for Certain Assets Related to Subsys [Docket
                                 No. 562 – filed September 9, 2019]

                          Status: The Debtors are working to resolve this objection. To the extent
                                 this objection is not resolved prior to the hearing, it will be
                                 continued to a date to be determined.

                   B.     Objection of Cigna Entities to Notice of Cure Costs and Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          in Connection with Sale [Docket No. 331 – filed July 23, 2019]

                          Status: The contracts subject to this objection are not being assumed and
                                 assigned to the buyer in connection with the sale going forward at
                                 this hearing. As a result, a hearing on this objection is not
                                 necessary at this time.

                   C.     Limited Objection and Reservation of Rights of Covance, Inc. to Notice of
                          Cure Costs and Potential Assumption and Assignment of Executory
                          Contracts and Unexpired Leases in Connection with Sale [Docket No. 335
                          – filed July 23, 2019]

                          Status: The contracts subject to this objection are not being assumed and
                                 assigned to the buyer in connection with the sale going forward at
                                 this hearing. As a result, a hearing on this objection is not
                                 necessary at this time.

                   D.     Reservation of Rights of McKesson Corporation to (1) Motion for Sale of
                          Property Free and Clear of Liens; and (2) Notice of Cure Costs and
                          Potential Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection with Sale [Docket No. 339 – filed July
                          23, 2019]

                          Status: The Debtors are working to resolve this objection. To the extent
                                 this objection is not resolved prior to the hearing, it will be
                                 continued to a date to be determined.

                                                  5
RLF1 21972652v.1
                   Case 19-11292-KG     Doc 568     Filed 09/09/19    Page 6 of 9



                   E.   Limited Objection of AmerisourceBergen Drug Corporation and Affiliates
                        to Cure Amounts and Reservation of Rights [Docket No. 340 – filed July
                        23, 2019]

                        i.     Supplemental Objection of AmerisourceBergen Drug Corporation
                               and Affiliates to Cure Amounts and Assumption and Assignment
                               of Contracts [Docket No. 472 – filed August 16, 2019]

                        Status: The contracts subject to this objection are not being assumed and
                               assigned to the buyer in connection with the sale going forward at
                               this hearing. As a result, a hearing on this objection is not
                               necessary at this time.

                   F.   Objection of Cardinal Health 105, Inc. and Cardinal Health to Cure
                        Amounts Set Forth in the Notice of Cure Costs and Potential Assumption
                        and Assignment of Executory Contracts and Leases in Connection with
                        Sale [Docket No. 341 – filed July 23, 2019]

                        i.     Supplemental Objection and Reservation of Rights of Cardinal
                               Health 105, Inc. and Cardinal Health to: (I) Cure Amounts Set
                               Forth in the Notice of Cure Costs and Potential Assumption and
                               Assignment of Executory Contracts and Leases in Connection with
                               Sale [D.I. 263]; and (II) Adequate Assurance of Future
                               Performance [Docket No. 565 – filed September 9, 2019]

                        Status: The Debtors are working to resolve this objection. To the extent
                               this objection is not resolved prior to the hearing, it will be
                               continued to a date to be determined.

                   G.   Limited Objection and Reservation of Rights of CaremarkPCS Health,
                        L.L.C. to the Debtors’ Notice of Cure Costs and Potential Assumption and
                        Assignment of Executory Contracts and Unexpired Leases in Connection
                        with the Sale [Docket No. 342 – filed July 23, 2019]

                        i.     Supplemental Objection and Reservation of Rights of
                               CaremarkPCS Health, L.L.C. to the Debtors’ Notice of Cure Costs
                               and Potential Assumption and Assignment of Executory Contracts
                               and Unexpired Leases in Connection with the Sale [Docket No.
                               381 – filed July 31, 2019]

                        Status: The contracts subject to this objection are not being assumed and
                               assigned to the buyer in connection with the sale going forward at
                               this hearing. As a result, a hearing on this objection is not
                               necessary at this time.

                   H.   Objection of the United States to Notice of Cure Costs and Potential
                        Assumption and Assignment of Executory Contracts and Unexpired
                        Leases in Connection with Sale [Docket No. 422 – filed August 9, 2019]

                                                6
RLF1 21972652v.1
                   Case 19-11292-KG        Doc 568     Filed 09/09/19    Page 7 of 9



                           Status: The Debtors are working to resolve this objection. To the extent
                                  this objection is not resolved prior to the hearing, it will be
                                  continued to a date to be determined.

                   I.      Sutter Bay Hospitals’ Limited Objection to Proposed Asset Sale [Docket
                           No. 470 – filed August 16, 2019]

                           Status: The contracts subject to this objection are not being assumed and
                                  assigned to the buyer in connection with the sale going forward at
                                  this hearing. As a result, a hearing on this objection is not
                                  necessary at this time.

                   Related Documents:

                   i.      Declaration of Andrew Yearley in Support of Motion of Debtors for Entry
                           of Orders (I)(A) Approving Bidding Procedures for Sale of Debtors’
                           Assets, (B) Scheduling Auction for and Hearing to Approve Sale of
                           Debtors’ Assets, (C) Approving Form and Manner of Notice of Sale,
                           Auction, and Sale Hearing, (D) Approving Assumption and Assignment
                           Procedures, and (E) Granting Related Relief; and (II)(A) Approving Sale
                           of Debtors’ Assets Free and Clear of Liens, Claims, Interests and
                           Encumbrances, (B) Authorizing Assumption and Assignment of
                           Executory Contracts and Unexpired Leases, and (C) Granting Related
                           Relief [Docket No. 33 – filed June 10, 2019]

                   ii.     Order (A) Approving Bidding Procedures for Sale of Debtors’ Assets, (B)
                           Scheduling Auction for and Hearing to Approve Sale of Debtors’ Assets,
                           (C)Approving Form and Manner of Notice of Sale, Auction, and Sale
                           Hearing, (D) Approving Assumption and Assignment Procedures, and (E)
                           Granting Related Relief [Docket No. 210 – entered July 2, 2019]

                   iii.    Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [Docket
                           No. 239 – filed July 3, 2019]

                   iv.     Notice of Cure Costs and Potential Assumption and Assignment of
                           Executory Contracts and Unexpired Leases in Connection with Sale
                           [Docket No. 263 – filed July 9, 2019]

                   v.      Proof of Publication in The New York Times [Docket No. 323 – filed July
                           22, 2019]

                   vi.     Affidavit of Publication in The Arizona Republic [Docket No. 324 – filed
                           July 22, 2019]

                   vii.    Notice of Extension of Bid Deadline [Docket No. 328 – filed July 22,
                           2019]

                   viii.   Supplemental Notice of Cure Costs and Potential Assumption and

                                                   7
RLF1 21972652v.1
                   Case 19-11292-KG        Doc 568      Filed 09/09/19    Page 8 of 9



                           Assignment of Executory Contracts and Unexpired Leases in Connection
                           with Sale [Docket No. 388 – filed August 2, 2019]

                   ix.     Notice of Rescheduled Auction [Docket No. 395 – filed August 3, 2019]

                   x.      Notice of (I) Cancellation of Auction for Certain of the Debtors’ Assets
                           and (II) Rescheduled Auction for Other Assets [Docket No. 401 – filed
                           August 5, 2019]

                   xi.     Notice of (I) Cancellation of Auction for Certain of the Debtors’ Assets
                           and (II) Rescheduled Auction for Other Assets [Docket No. 403 – filed
                           August 6, 2019]

                   xii.    Notice of Sale Hearing and Designation of Successful Bidder for Certain
                           Assets Related to Subsys [Docket No. 546 – filed September 3, 2019]

                   xiii.   State of Maryland’s Request for an Extension of Time to Object to
                           Debtors’ Request for Approval of the Sale of Certain Assets Related to
                           Subsys [Docket No. 563 – filed September 9, 2019]

                   Status: The hearing with respect to the sale of certain assets relating to Subsys is
                           continued to September 17, 2019 at 2:00 p.m. (ET). The individual
                           statuses with respect to the sale objections and the cure objections are set
                           forth above. To the extent a cure objection is not resolved prior to the
                           hearing, such objection is continued to a date to be determined.




                                                    8
RLF1 21972652v.1
                   Case 19-11292-KG   Doc 568    Filed 09/09/19   Page 9 of 9



Dated: September 9, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             9
RLF1 21972652v.1
